     Case 3:20-cv-03541-K-BK Document 7 Filed 02/11/21   Page 1 of 1 PageID 34



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

SHANI ADIA MCCALL,                      §
               PLAINTIFF,               §
                                        §
V.                                      § CIVIL CASE NO. 3:20-CV-3541-K
                                        §
NEW AMERICAN FUNDING,                   §
               DEFENDANT.               §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

        SO ORDERED.


        Signed February 11th, 2021.



                                           ________________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICT JUDGE
